DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed January 29, 2021.  Claims 1-5 are amended.  Claims 1-5 are currently pending and have been examined 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 3-5 recite “a predetermined maximum reward amount”, and “the maximum reward amount” in lines 39; 6, 20; 43; 38; and 33, respectively.  It is not clear if they refer to the same reward amount.  As such the claims are indefinite.  Claim 2 by being dependent on Claim 1 is also rejected.
In regards to claims 1 and 3, the claim limitations “a control device that repeatedly … calculates ...;” “an output device that outputs ...;” “a communication component (116) that is configured to be communicable...; “a control component (112) that repeatedly … calculates ...” and “a data providing component that provides...” have been analyzed to determine whether they should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on this analysis, set forth below, it has been determined that the claims should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim 1 limitations “a control device that repeatedly … calculates ...;” “an output device that outputs ...” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder “a control device” coupled with functional language “that repeatedly … calculates ...” and “an output device” coupled with functional language “that outputs ...” without reciting sufficient structure, material or acts to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  Claim 3 limitations “a communication component (118) that is configured to be communicable …;” “a control component (112) that repeatedly … calculates ...;” “a data providing component that provides …” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder “a communication component (116)” coupled with functional language “that is configured to be communicable...; “a control component (112)” coupled with functional language “that repeatedly … calculates ...” and “a data providing component” coupled with functional language “that provides...” without reciting 
	A review of the specification does not show definite structures for the “a control device that repeatedly … calculates ...;” “an output device that outputs ...;” “a communication component (118) that is configured to be communicable...; “a control component (112) that repeatedly … calculates ...” and “a data providing component that provides...” to perform the entire claimed functions and fails to provide a single algorithm which clearly link the structure, material, or acts to the recited functionalities.  Therefore, the claims are indefinite.  Claim 2 by being a dependent of Claim 1 is also rejected
	A sufficient recitation of structure includes recitation of both 1) a particular device which performs the function and 2) the algorithm/process which the particular device employs to achieve the claimed function. The corresponding structure must be more than simply a general purpose computer or microprocessor operable to perform the recited functionality - see MPEP 2181(II)(B).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters, in response to this Office action. 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-5 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a system, independent claim 3 is directed to server, independent claim 4 is directed to computer program product, and independent claim 5 is directed towards a method.  These claims fall within the four statutory categories of invention.
	Although, claim 1 is directed towards a statutory category of invention, the claim, however, recites abstract ideas.  The limitations that set forth the abstract idea are: an input device that inputs the variable conditions, a calculation command, and then a determination command, the variable conditions being used to calculate the reward amount; a storage device that records the inputted variable conditions and a reward determination rule, the reward determination rule being with converged bonus percentages; a display device that displays the obtained prediction of the bonus percentages.  These limitations comprise commercial interactions including marketing or sales activities or behaviors; as well as managing personal behavior including following rules or instructions; and are thus, directed towards the abstract Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).   While, the limitations, a control device that repeatedly, during a period that is after the input of the calculation command and is before the input of the determination command, calculates the reward amount to perform the prediction of the bonus percentages according to the variable conditions and the reward determination rule; an output device that outputs, after the determination command is inputted, the bonus percentages and the variable conditions as determination data, the bonus percentages being related to the determination command, and the variable conditions being synchronously stored while being displayed, wherein the reward determination rule comprises: [1] allocation information, with the participant members being mapped after the participant members are respectively virtually allocated to one node in a binary tree data structure to form filled levels; and [2] a calculation of the reward amount for all participant members, which is performed based on the allocation information and on a basis of a total purchasing merchandise item amount(S(i)) that is the total amount of merchandise items that are purchased by other participant members in a lower level branching from the subject participant member, a predetermined maximum reward amount (M), and a predetermined reward base value(g) such that a temporary reward amount (P(i)) is obtained by performing an estimation which discretizes the reward base value(g) to all allocation levels in connection to the total purchasing merchandise item amount(S(i)), and the reward amount is calculated on a basis that the temporary reward amount is not larger than the maximum reward amount; recite steps that entail mathematical relationships and calculations and thus falls under the grouping of Mathematical Concepts.  Id.
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), there are no additional elements provided by the claim beyond the abstract ideas recited.  Therefore, the claim is directed to an abstract idea




Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Regarding the 35 U.S.C. § 112 rejection Applicant’s argument that the algorithm for performing the function of the control device, repeatedly calculating the reward amount, is described in paragraphs [0014, 0047-0049].  The Examiner respectfully disagrees.  Although, mathematical formulas are providing for calculating a reward amount, the paragraphs do not describe how they are performed by the control device.
	Applicant argues that the algorithm that determines the bonus percentages output by the output device are described in paragraphs [0057 to 0074], including the mathematical formula in paragraph [0057] and tables 2, 3 and 4 of the specification. The Examiner respectfully disagrees.  None of the proffered paragraphs describe how an output device performs these formulas.  Paragraph [0074] in fact states that the “expected bonus percentage and the variable conditions thereof are outputted to the HDD 14 and recorded.”  The HDD as disclosed by Applicant’s specification is not an output device and using the verb tense “outputted” does not make it so.
	Applicant argues that a communication component is not a general purpose computer but rather a specific hardware device described in paragraph [0077], and is specifically recited as being "communicable with a terminal unit (102, 104, 106) via a network (110), and is illustrated in Fig. 6. “The terminal units are described in paragraph [0079] as being basically... the same as the hardware configuration of the server 100 shown in Fig. 6.” The Examiner respectfully.  Even though terminal units may basically have a hardware configuration, being able to communicate with these units does not convey structure onto the communication component.  In fact the communication component can be software as the specification is silent as to any hardware structure for the communication component.  Moreover, paragraphs [0080 – 
	Applicant argues that the control component recites a calculation implemented by the algorithm “described above” as well as the implementation steps described in paragraphs [0089] to [0099].  “As noted above, the formula for "repeatedly" calculating the reward amount is included in paragraph [0057], formula 6, while the formula for predicting bonus percentages based on the reward amount is set forth in paragraph [0065] as formula 10.”  The Examiner respectfully.  Although, mathematical formulas are providing for calculating a reward amount, and bonus percentage, the paragraphs do not describe how they are performed by the control component.
	The MPEP states that the specification must disclose an algorithm for performing the claimed specific computer function, and accordingly cites Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1319 (Fed. Cir. 2012) (holding that "[c]omputer- implemented means-plus- function claims are indefinite unless the specification discloses an algorithm to perform the function associated with the limitation[,]" and that "[w]hen the specification discloses an algorithm that only accomplishes one of multiple identifiable functions performed by a means-plus- function limitation, the specification is treated as if it disclosed no algorithm.").  See MPEP 2181(II)(B).  Thus, none of these instant limitations satisfy the mean plus functionality as claimed.
B.	Regarding the 35 U.S.C. § 101 rejection Applicant argues that the claims are not directed to commercial interactions including marketing or sales activities or behaviors but to specific technological improvements that enable a system and/or server to more efficiently perform various calculations related to the determination of bonuses and to a specific solution to a technical problem in the way that calculations of commissions or bonuses are currently carried out (pp 13 -15).  The Examiner respectfully disagrees.  Applicant’s claims do not proffer any technological improvements to a computer or any other technical field.  Applicant’s specification does not describe or even suggest any technical problem that the invention seeks to resolve.  the present invention provides a reward prediction calculating system that predicts, according to a reward amount of a participant member, bonus percentage of the participant member who participates in a referral sale distribution membership group.” [0012].  Improving the way bonuses and commissions are calculated solves an entrepreneurial problem rather than a technological one.  (see 101 analysis above).
	Applicant submits that the claim as a whole can be seen to “integrate the recited judicial exception into a practical application” (pp 15-16). The Examiner respectfully disagrees.  The claim does not provide any additional element that integrate the abstract idea into a practical application.  Calculating, displaying, and communicating bonus percentages make up the abstract idea in and of itself.  Furthermore, there is no improvement of the computer by the calculation, display, and communication of bonus percentages.
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the current 35 U.S.C. § 101 rejection is maintained.  



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622